DETAILED ACTION
1.	This office action is in response to communication filed on 03/07/2018. Claims 1-36 are pending on this application.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1-4, 17-21, 23 and 25-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang Pub. No. 2017/0293659.
Regarding claim 1, Fig. 6 of Huang discloses a data compressor (paragraph 0017) including a processing circuit (processing circuit; paragraph 0064)  configured to: inspect data distribution (data distribution of 405)  within a data set (data set 405) to detect a granularity (645, 650, 655, 660); and compress (paragraph 0017) the data set (data set 405) using the detected granularity (645, 650, 655, 660) to establish correspondence between compressed data elements (535) and data width (data width of each 4 by 4 matrix of 450) within the data set (data set 405).  
Regarding claim 2. The data compressor of claim 1, Fig. 6 further discloses wherein the data set (data set 405) comprises neural network data (Fig. 13).  
Regarding claim 3. The data compressor of claim 1, Fig. 6 further discloses wherein the data set (data set 405) includes binary data (paragraph 0113 discloses 4 bytes for each value of the data set 405; wherein byte equals 8 bits, and bits are binary data 0 or 1 in digital format) discloses and the granularity 
Regarding claim 4. The data compressor of claim 1, Fig. 6 further discloses wherein compressing the data set (40)  includes: selectively omitting elements (omitting elements zeroes in each 645, 650, 655, 660) of the data width (data width of 450); generating a mask  (first level bit mask of 625) comprising data (0 data in 625)  that stands in for each omitted element (omitted zero element in (omitting elements zeroes in each 645, 650, 655, 660); and outputting the mask  (output Bit mask of 640) and the non-omitted elements (non-zeros elements 640).  
Regarding claim 5. Fig. 6 of Huang discloses data compressor (paragraph 0017) including a processing circuit (processing circuit; paragraph 0064) configured to:36 inspect a subset (4 by 4 subset) of a data set (405) to detect a distribution of data (distribution data of 405); infer an element size (paragraph 0113-paragrap 0117 inferred “in one store matrix 405 with the size of 16×16 and 4 bytes for each value….)  of the data set (405) based on the detected distribution of data (detected distribution of data 405); and compress (paragraph 0017) the data set (data set 405) using the inferred element size (paragraphs 0113 to paragraph 0117) 
Regarding claim 6. The data compressor of claim 5, Fig. 6 further discloses wherein the data set (405) comprises neural network data (Fig. 13).  
Regarding claim 7. Fig. 6 of Huang discloses a process of compressing data (paragraph 0017) comprising: inspecting a subset (4 by 4 subset)  of a data set (data set 405)  to detect a distribution of data (distribution data of 405); inferring an element size (paragraph 0113 to 0117)  of the data set (405) based on the detected distribution of data (distribution of data 405); and compressing (paragraph 0017) the data set (405) using the inferred element size (paragraph 0113-0117).  
Regarding claim 8. The process of claim 7, Fig. 6 further discloses wherein the data set (405) comprises neural network data (Fig. 13).  

Regarding claim 10. Fig. 6 o of Huang disclose a data compressor (paragraph 0017) including a processing circuit (processing circuit; paragraph 0064)  configured to: receive a data set (data set 405); inspect distribution of values in a subset (distribution value of each 4 by 4 subset in 405)  of the received data set (405), based on the inspection (inspection of 405), select a granularity (non-zeroes values of each 4 by 4 subset in data set 405) from a plurality of possible granularities (645, 650, 655, 660); and use the selected granularity  (645, 650, 655, 660) to transform (640) the received data set (405)  
Regarding claim 11. The data compressor of claim 10, Fig. 6 further discloses wherein processing circuit (paragraph 0017) is further configured to determine a true data type (true data of 405) of the received data set (data set 405) based on the distribution of data (distribution data of 405) in the subset (each 4 by 4 subset in 405) of the received data set (data set 405).  
Regarding claim 12. The data compressor of claim 10, wherein the data set (data set 405) comprises binary (data paragraph 0113 discloses 4 bytes for each value of the data set 405; wherein byte equals 8 bits, and bits are binary data 0 or 1 in digital format) and the plurality of possible granularities (645, 650, 655, 660) include one byte, two bytes, and four bytes (paragraphs 0113-0117).38  

Regarding claim 14. The data compressor of claim 13, Fig. 6 further discloses wherein compressing at least a part of the received data set includes: removing zeros (645, 650, 655, 660; paragraph 0112) with the selected granularity (selected granularity 645, 650, 655, 660); generating a mask  (Bit Mask 625) representing each said zero (zeroes of 625); and concatenating remaining elements (concatenating elements 1 in 625 represent the non-zeroes data) in the data set (405) with the generated mask (zeroes in 625). 
Regarding claim 17. Fig. 6  of Huang discloses a data compressor (paragraph 0017) including a processing circuit (paragraph 0064) configured to: inspect a subset  (inspect data on each 4 by 4 subset of data set 405) of a data set (data set 405)  to detect distribution of a predetermined value (detect distribution  of predetermined valued of each 4 by 4 subset in data set 405); 40 based on distribution of the predetermined value in the subset of the data set (detection of predetermined valued of each 4 by 4 subset in data set 405), select a granularity  (non-zero values in each 4 by 4 subset) from a plurality of possible granularities (granularities of 645, 650, 655, 660); and compress (paragraph 0017)  the data set (405) by transforming portions (portions 645, 650, 655, 660)   of the data set (405)  in the selected granularity (selected granularities of 645, 650, 655, 660).  
Regarding claim 18. The data compressor of claim 17, wherein the predetermined value are bytes of zeros (paragraphs 0113 discloses each value in 405 is represent by bytes)38  and the plurality of possible granularities (granularities of each 645, 650, 655, 660) include one byte, two bytes, and four bytes (paragraph 0116).  
405 with the size of 16×16 and 4 bytes for each value….) a granularity of the data set  (granularity of data set 405) of based on the detected distribution of data (distribution of data set 405); and compressing (paragraph 0017) the data set (data set 405)  using the inferred granularity (paragraph 0113-to 0117).  
Regarding claim 20. Fig. 10 of of Huang discloses a computer system (paragraph 0077) comprising: a processor (1021); a main memory storing data (1023, paragraph 0064) to be compressed (1023paragraph 0017); and 41 cache system (paragraph 0063) including a cache memory (1027), a cache encoder (paragraph 0076), and a cache controller (paragraph 0063), wherein the cache controller (paragraph 0063) is in communication with the processor (1021) and the main memory (1023, paragraph 0064) and is configured to: receive a data set (405 in Fig. 6)  stored in the main memory (paragraph 0064); and detect distribution of zero bytes in a subset (detecting zero value in each 4 by 4 subset in data set 405 in Fig. 6; wherein in each value in data set is in bytes format; paragraph 0113) of the received data set (data set 405 in Fig. 6); based on the detection (detection zero value in data set 405 in Fig. 6), select an element size (paragraphs 0113-0117)  from a plurality of possible element sizes (paragraphs 0113-0117) ; and configuring the cache encoder (paragraph 0076) to compress (compression of Fig. 6) the received data (405 in Fig. 6) set using the selected element size (paragraphs 0113-0117).  
Regarding claim 21. The computer system of claim 20, Fig. 10 further wherein the cache controller (paragraph 0063) is further configured to store the compressed data in the cache memory (1027) and/or transmit the compressed data to the processor (NPU 1021) or the main memory (1023).  

 Regarding 25. The computer system of claim 23, Fig. 6 further discloses wherein the size of the received data set (received dataset 405) corresponds to the size of a buffer (1027 in Fig. 10) allocated in the cache system (1027 in Fig. 10).  
Regarding claim 26. The computer system of claim 23, Fig. 6 further discloses wherein the plurality of possible element sizes (paragraph 0113-0117) includes one byte, and multiples of one byte (paragraph 0113-0117).  
Regarding claim 27. The computer system of claim 23, wherein the received data set (data set 405) does not include a data type indicator (no type indicator for data set 405).  
Regarding claim 28. The computer system of claim 23, Fig. 6 further discloses wherein selecting the element size (paragraph 0113 discloses sizes of data set 405) for compressing (Fig. 6) the data set (405)  includes, determining (paragraph 0113) , without compressing the data (no compressing of data set 405), the number of bytes (paragraph 0113) that are needed to perform compression (compression of Fig. 6) of the subset (4 by 4 subset of data set 405)  of the received data set (data set 405) by each of the plurality of possible element sizes (paragraph 0113-0117) , and selecting the element size (paragraphs 0113-0117) with which the least number of bytes are needed (paragraph 0113-0117) to 
Regarding claim 29. Fig. 6 of Huang discloses a data processing system configured to: inspect a data set (inspected data values in data set 405) to detect a distribution of data (distribution data of data set 405); infer a true data type (infer true non-zero data  645, 650, 655, 660) based on the detected distribution of data (data values of 405); based on the inferred data type (infer true non-zero data  645, 650, 655, 660), selecting a compression mode (compressing by  bit masking mode of Fig. 6); and compress  (compression of Fig. 6) the data set ( data set) using the selected compression mode (bit masking mode of Fig. 6).  
Regarding claim 30. The data processing system of claim 29, Fig. 6 further discloses  wherein the data type (non-zero data)  is inferred based on a distribution of zero bytes (zero data of 405; paragraph 0113 discloses each value in data set 405 is represented by bytes) in the data set (405) , and the inferred data type (non-zero data of 405)  is one of 8-bit integer data (value of each data in data set 405 is represented by byte; paragraph 0113; and byte is equal to 8 bit integer data) , half precision floating-point data, or single precision floating-point data.  

4.	Claim(s) 31, 34 and 35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rasmussen Pub. No. 2003/0090397
Regarding claim 31. Fig. 5 of Rasmussen discloses adata decompressor comprising: an input circuit (134) configured to receive (a) compressed data (400), and (b) a detection parameter (Compressed Data History) generated by a compressor (Fig. 2 Compressed Data History) that indicates at least one of (i) detected packing granularity data (granularity of Digital Data Bitmap in Fig. 2) and (ii) detected true data type (Length of Compressed Data in Fig. 2); a mode selector (decompress method  512a, 512b,, …512n modes selection switches) that selects from a plurality of decoding modes 512a, 
Regarding claim 34. The data decompressor of claim 31, Fig. 2 (compressor) and Fig. 5 (decompressor) of Rasmussen as applied to claim 31 above further disclose wherein the mode selector (222 for coding schemes selector 220 in Fig. 2 and decoding schemes selector in Fig. 5) selects between a lossy modes  and a lossless modes (paragraph 0057 discloses lossy and lossless for selection of compression  of Fig. 2 and selection of decompression in Fig. 5 ) based at least in part on the detected true data type (Length of Compressed Data in Fig. 2).  
Regarding claim 35. The data decompressor of claim 31, Fig. 5 further discloses wherein the mode selector selects (decompress method 512a, 512b, …512n modes selection switches) between multiple lossy modes (paragraph 0058) based at least in part on the detected true data type (High Level Language “HLL” of digital input Data; paragraph 0042).  
 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claim 10 above, and further in view of Girardeau Pub. No. 2015/0264586.

However, Huang discloses replacing negative value with 1 values instead of zero values as claimed.
Fig. 3 of Girardeau discloses a compressor (316) comprising: replacing (filter 324) negative value with zero value (paragraph 0028 discloses filter may be applied such that all delta data values in the delta data set 206 that are between negative one ("-1") and one ("1") are replaced with zeros, thereby allowing the filtered delta data set to be further compressed) of the data set (206)  before compressing (316).
Huang and Giradeau are common subject matter of compressor; therefore, it would have been obvious before the effective filing date of claimed invention to one having ordinary skill in the art to which the claimed invention pertains to incorporate Giradeau into Huang for the purpose of reduced data required to represent the sampled signal reduces the transmit time and power needed transmit the data (paragraph 0028 of Giradeau).
 


22 are rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claim 20 above, and further in view of Arelakis Pub. No. 2019/0034334.
Fig. 10 of Huang as applied to claim 20 above further discloses wherein the cache system (L1/L2 1027) stored compressed data (compression and packing) in the cache memory (1027) based on the selected element size (paragraph 0113-0117) of compressing (compression of Fig. 6) the data set (data set 405 in Fig. 6), but does not disclose a decoder configured to decompress compressed data (compression and packing) stored in the cache memory (1027). 
Fig. 35 of Arelakis discloses a compression (3520) and decompression (3520) devices; the decompression device (3530) comprising decoder (3520; paragraph 0003) configured to decompress (3530) compressed data (3520) stored in the memory (3510; see Fig. 3 for discloses cache memory L3 with compressed data stored in the cache memory L3 for decompressing).
Huang and Arelakis are common subject matter of compressor with cache memory; therefore it would have been obvious before the effective filing date of claimed invention to one having ordinary skill in the art to which the claimed invention pertains to incorporate Arelakis into Huang for the purpose of providing  data compression and decompression, for instance in a cache/memory subsystem and/or in a data transferring subsystem of a computer system, or in a data communication system (paragraph 0001 of Arelakis).
 
8.	Claim 32 are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen as applied to claim 31 above, and further in view of Ray et al. Pub. No. 2018/0293776.
Fig. 5 of Rasmussen as applied to claim 31 above discloses wherein the input circuit (134), mode selector (decompress method 512a, 512b, …512n modes selection switches) and decoder (512a, 512b,, …512n) but does not discloses a hardware circuits within an L2 cache.

Rasmussen and Ray are common subject matter of decoder; therefore, it would have been obvious before the effective filing date of claimed invention to one having ordinary skill in the art to which the claimed invention pertains to incorporate Ray into Rasmussen for the purpose of providing hardware unit to perform a require function of cache memory as suggested in paragraph 0203 of Ray et al.

9.	Claims 33 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen as applied to claim 31 above, and further in view of Huang Pub. No. 2017/0293659.
Regarding claim 33, Fig. 2 (compressor) and Fig. 5 (decompressor) of Rasmussen as applied to claim 31 above do not disclose wherein the compressed data includes a mask having plural entries, and the detected packing granularity specifies the data width corresponding to each entry in the mask.
Fig. 6 of Huang discloses a compressor (paragraph 0017) comprising: a compressed data (537) includes a mask (625 and 535 Bit mask) having plural entries (plurality entries of 625 and 535), and a detected packing granularity (packing granularity of data set 405) specifies the data width (data width of data set 405; paragraph 0113) corresponding to each entry in the mask (each entry of 625and 535 bit mask).  
Rasmussen and Huang are common subject matter of data compressing; therefore, it would have been obvious before the effective filing date of claimed invention to one having ordinary skill in the art to which the claimed invention pertains to incorporate Huang into Rasmussen for the purpose of compression scheme (paragraph 0006 of Huang) and Sparse data is by nature more easily compressed and thus require significantly less storage (paragraph 0008 of Huang).

Regarding claim 36. Fig. 2 (compressor) and Fig. 5 (decompressor) of Rasmussen as applied to claim 31 above do not disclose wherein the compressed data (Encoded data 400) comprises sparse data.
Fig. 6 of Huang discloses a compressor (paragraph 0017) comprising: compressed data (537) comprises sparse data (paragraph 0112 discloses sparser matrix data of Fig. 6).
Rasmussen and Huang are common subject matter of data compressing; therefore, it would have been obvious before the effective filing date of claimed invention to one having ordinary skill in the art to which the claimed invention pertains to incorporate Huang into Rasmussen for the purpose of providing Sparse data is by nature more easily compressed and thus require significantly less storage (paragraph 0008 of Huang).

Allowable Subject Matter
10.	Claim 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior arts do not teach: wherein selecting the granularity comprises: for the subset of the received data set, determine a first value by counting number of zero bytes that would not be removed during the compression if two byte granularity is used for compression and determine a second value by counting number of zero bytes that would not be removed during the compression if four byte granularity is used for compression; scale the first value and the second value, by multiplying the first value and the second value by the size of the data set and dividing by the size of the subset of the received data set; 39 calculate a two byte granularity value by: 2*(the size of the block of binary data/32) - the scaled first value; calculate the four byte granularity value by: 3*(the size of the block of binary 

11.	Claim 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior arts do not teach: wherein the size of the received data set corresponds to the size of the buffer allocated in the cache system, and selecting the element size for compressing the data set comprises: determine a first value by counting number of zero bytes that would not be removed during the compression if two byte element size is used for compressing the received data set and determine a second value by counting number of zero bytes that would not be removed during the compression if four byte element size is used for compressing the received data set; calculate the two byte benefit by: 2*(the size of the buffer/32) - the first value; calculate the four byte benefit by: 3*(the size of the buffer/32) - the second value; if the two byte benefit and the four byte benefit do not show improvement over the one byte element size, select one byte element size; and 43 if the two byte benefit or the four byte benefit do show improvement over the one byte element size, select two byte element size when two byte benefit is greater than the four byte benefit, and select four byte element size when four byte benefit is greater than the two byte benefit.  




Contact Information

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

03/22/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845